Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 1 of 18 PageID #: 1




LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, 8th Floor
New York, NY 10011
(212) 465-1180
Attorneys for Plaintiff, FLSA Collective Plaintiffs,
and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


SAMANTHA MCFADDEN, on behalf of herself, FLSA                   Case No.:
Collective Plaintiffs and the Class

                                              Plaintiff,        CLASS AND COLLECTIVE
                                                                ACTION COMPLAINT
                               -against-
                                                                JURY TRIAL DEMANDED
SMITHTOWN NISSAN INC.,
JOSEPH RUBIO, and JOE URSO,

                                              Defendants.


       Plaintiff SAMANTHA MCFADDEN (“Plaintiff”), by and through her undersigned

attorneys, hereby file this Class and Collective Action Complaint against Defendants

SMITHTOWN NISSAN INC. (“Corporate Defendant”) and JOSEPH RUBIO and JOE URSO

(together, the “Individual Defendants” and together with the Corporate Defendant, the

“Defendants”), states as follows:

                                           INTRODUCTION

       1.      Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that she is entitled to recover from Defendants: (1) unpaid overtime, (2)

unpaid wages due to time-shaving, (3) liquidated damages, and (4) attorneys’ fees and costs.
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 2 of 18 PageID #: 2




       2.      Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), she

is entitled to recover from Defendants: (1) unpaid overtime, (2) unpaid wages due to time-shaving,

(3) liquidated damages, (4) statutory penalties, and (5) attorneys’ fees and costs.

       3.      Plaintiff further alleges that, pursuant to New York State Human Rights Law N.Y.

Exec. Law § 296 (“NYSHRL”), Plaintiff is entitled to recover from Defendants for discrimination

on the basis of pregnancy: (1) back pay, (2) front pay, (3) compensatory damages, (4) punitive

damages and (5) attorneys’ fees and costs.

       4.      Plaintiff further alleges that, pursuant to New York City Human Rights Law

Administrative Code of City of NY § 8-107 (“NYCHRL”), Plaintiff is entitled to recover from

Defendants for discrimination on the basis of her pregnancy: (1) back pay, (2) front pay, (3)

compensatory damages, (4) punitive damages and (5) attorneys’ fees and costs.

                                    JURISDICTION, AND VENUE

       5.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b),

28U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. §1367.

       6.      Venue is proper in the Eastern District pursuant to 28 U.S.C. §1391.

                                                PARTIES

       7.      At all times relevant herein, Plaintiff was and is a resident of the State of New York,

Suffolk County.

       8.      At all times relevant herein, Defendant SMITHTOWN NISSAN INC. was and is a

domestic business corporation duly organized under and existing by virtue of the laws of the State

of New York, with an address for service of process at c/o Solomon & Richman, 3000 Marcus

Avenue, Lake Success, New York 11042, and having its principal place of business at 535 Middle
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 3 of 18 PageID #: 3




Country Road, St. James, New York.

       9. Individual Defendant JOSEPH RUBIO was and is the Chief Exectuive Officer of

Smithtown Nissan and a principal of the Corporate Defendant. JOSEPH RUBIO exercises

operational control as it relates to all employees including Plaintiffs, FLSA Collective Plaintiffs

and the Class. JOSEPH RUBIO exercises the power to (and also delegates to managers and

supervisors the power to) fire and hire employees, supervise and control employee work schedules

and conditions of employment, and determine the rate and method of compensation of employees

including those of Plaintiffs, FLSA Collective Plaintiffs and the Class. At all times, employees

could complain to JOSEPH RUBIO directly regarding any of the terms of their employment, and

JOSEPH RUBIO would have the authority to effect any changes to the quality and terms of

employees’ employment, including changing their schedule, compensation, or terminating or

hiring such employees.

       10.     Individual Defendant JOE URSO was and is an owner, shareholder, member,

officer, director, and/or manager of Corporate Defendant. JOE URSO exercises operational control

as it relates to all employees including Plaintiffs, FLSA Collective Plaintiffs and the Class. JOE

URSO exercises the power to (and also delegates to managers and supervisors the power to) fire

and hire employees, supervise and control employee work schedules and conditions of

employment, and determine the rate and method of compensation of employees including those of

Plaintiffs, FLSA Collective Plaintiffs and the Class. At all times, employees could complain to

JOE URSO directly regarding any of the terms of their employment, and JOE URSO would have

the authority to effect any changes to the quality and terms of employees’ employment, including

changing their schedule, compensation, or terminating or hiring such employees.
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 4 of 18 PageID #: 4




       11.     At all relevant times, Defendant was and continues to be an “enterprise engaged in

commerce” within the meaning of the FLSA and the NYLL.

       12.     At all relevant times, the work performed by Plaintiff was directly essential to the

business operated by Defendants.

       13.     At all relevant times, Defendants employed at least eleven (11) employees as

defined under the NYLL.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       14.     Plaintiff brings her claims for relief under the FLSA as a collective action pursuant

to Section 216(b) of the FLSA on behalf of herself, all other internet sales coordinator and sales

persons, and all other non-exempt employees employed by Defendant on or after the date that is

six years before the filing of the initial Complaint in this case (“FLSA Collective Plaintiffs”).

       15.     At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and have

been similarly situated, have had substantially similar job requirements and pay provisions, and

are and have been subjected to Defendant’s decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them (i) proper wages due to Defendants policy of time-shaving and (ii) proper overtime wages

for all hours worked. The FLSA claims of Plaintiff as stated herein are essentially the same as

those of the other FLSA Collective Plaintiffs.

       16.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to Section 216(b) of the FLSA. The FLSA Collective Plaintiffs are

readily ascertainable. For purposes of notice and other purposes related to this action, their names

and addresses are readily available from Defendant. Notice can be provided to the FLSA

Collective Plaintiffs via first class mail to the last address known to Defendant.
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 5 of 18 PageID #: 5




                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       17.     Plaintiff brings her claims for relief under the NYLL pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of herself, all other internet sales coordinators and sales

persons, and all other non-exepmt employees employed by Defendant on or after the date that is

six years before the filing of the initial Complaint in this case (“Class Period”).

       18.     All said persons, including Plaintiff, are referred to herein as the “Class.” The

members of the Class are readily ascertainable. The number and identity of the members of the

Class are determinable from Defendant’s records. The hours assigned and worked, the positions

held, and rates of pay for each Class member are also determinable from Defendant’s records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendant. Notice can be provided by means permissible under Rule 23.

       19.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, as the facts on which the calculation of that number

would be based are presently within the sole control of Defendant, there is no doubt that there are

more than forty (40) members of the Class.

       20.     Plaintiff’s NYLL claims are typical of those claims, which could be alleged by any

member of the Class, and the relief sought is typical of the relief, which would be sought by each

member of the Class in separate actions. All the Class members were subject to the same corporate

practices of Defendant of (i) failing to pay proper overtime; (ii) failing to pay wages for all hours

worked due to Defendants policy of time-shaving; (iii) failing to provide proper wage statements

to Plaintiff and Class members as required under the New York Labor Law, and (iv) failing to

provide proper wage and hour notice to Class members per requirements of the New York Labor
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 6 of 18 PageID #: 6




Law. Defendant’s corporate-wide policies and practices affected all Class members similarly, and

Defendant benefited from the same type of unfair and/or wrongful acts as to each Class member.

Plaintiff sustained similar losses, injuries, and damages as other Class members, with such injuries

and damages arising from the same unlawful policies, practices, and procedures.

       21.     Plaintiff is able to fairly and adequately protect the interests of the Class and has no

interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and

competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       22.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a large number of similarly situated

persons to prosecute common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because losses, injuries, and damages suffered by each of the individual Class members are small

in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual Class members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a great

expenditure of Court and public resources, while treating the claims as a class action would result

in a significant saving of these costs. The prosecution of separate actions by individual members

of the Class would create a risk of inconsistent and/or varying adjudications with respect to the

individual members of the Class, establishing incompatible standards of conduct for Defendant
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 7 of 18 PageID #: 7




and resulting in the impairment of Class members’ rights and the disposition of their interests

through actions to which they were not parties. The issues in this action can be decided by means

of common, class-wide proof. In addition, if appropriate, the Court can, and is empowered to,

fashion methods to efficiently manage this action as a class action.

       23.      Defendant and other employers throughout the United States violate state labor

laws. Current employees are often afraid to assert their rights out of fear of direct or indirect

retaliation. Former employees are fearful of bringing claims because doing so can harm their

employment, future employment, and future efforts to secure employment. Class actions provide

Class Members who are not named in the Complaint a degree of anonymity, which allows for the

vindication of their rights while eliminating or reducing these risks.

       24.      There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

             a) Whether Defendant employed Plaintiff and Class Members within the meaning of

                the NYLL;

             b) What are and were Defendant’s policies and procedures regarding the types of work

                and labor for which Defendant did not pay the Class members properly;

             c) At what common rate, or rates subject to common methods of calculation, was and

                is Defendant required to pay the Class members for their work;

             d) Whether Defendant properly notified Plaintiff and other Class members of their

                hourly rate and overtime rate;

             e) Whether Defendant properly compensated Plaintiff and other Class members for

                all hours worked under the NYLL.

             f) Whether Defendant paid Plaintiff and Class members the full and proper overtime
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 8 of 18 PageID #: 8




                compensation to which they were entitled for hours worked over forty (40) per

                workweek at the premium rate of one and one-half times the regular rate of pay,

                under the New York Labor Law;

             g) Whether Defendant provided to Plaintiff and Class members proper wage and hour

                notice, at date of hiring and annually, per requirements of the New York Labor

                Law; and

             h) Whether Defendant provided to Plaintiff and Class members proper wage

                statements with each payment of wages as required by New York Labor Law.

                                  STATEMENT OF FACTS

       25.      In or around June 2017, Plaintiff was hired by Defendants SMITHWON NISSAN

as an internet sales coordinator at 535 Middle Country Road, St. James, NY 11780. On or about

June 12, 2019, Plaintiff’s employment was terminated.

       26.      Plaintiff’s primary duty was scheduling appointments for customers who contacted

the Dealership through its website.

       27.      Throughout her employment, Plaintiff worked Mondays to Fridays, with

Wednesdays off, from 9:00 a.m. to 5:00 p.m. and worked Satudays from 9:00 a.m. to 6:00 p.m.

for a total of forty-one (41) hours per week. However, Plaintiff was only ever paid for forty (40)

hours per week.

       28.      Throughout her emplyoment, Plaintiff was paid $13.00 per hour, plus a commission

for the customers she scheduled ($5.00 per customer who showed up for a scheduled appoitnment

and $25.00 if those customers ultimately purchased a car).

       29.      Despite routinely working over forty (40) hours per week throughout her

employment with Defendants, Plaintiff never received any form of additional compensation, either
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 9 of 18 PageID #: 9




at her regular rate for the additional hours she worked, or at the overtime premium rate of one-

and-one-half times her regular rate for those hours in excess of forty (40) per week.

       30.     Throughout her employment, Defendants deducted a thirty (30) minute meal break

from Plaintiff’s work time, however, Plaintiff had to work through these meal breaks and was

unable to take a free and clear break. As a result, Plaintiff suffered from approximately two and a

half (2.5) hours of time-shaving per week.

       31.     Defendants failed to provide Plaintiff and the Class members with proper wage

notices at hiring and annually thereafter. Plaintiff did not receive proper wage notices either upon

being hired or annually since the date of hiring in violation of the New York Labor Law.

       32.     Plaintiff and Class members received wage statements that were not in compliance

with the New York Labor Law. Plaintiff and Class members received fraudulent wage statements

that failed to accurately reflect the number of hours worked and their proper compensation.

       33.     Defendants knowingly and willfully operated their business with a policy of not

paying either the FLSA overtime rate (of time and one-half) or the state overtime rate (of time and

one-half) to Plaintiff, FLSA Collective Plaintiffs and Class Members for all hours worked in excess

of forty (40) hours per week.

       34.     Defendants knowingly and willfully operated their business with a policy of failing

to pay Plaintiff, FLSA Collective Plaintiffs and Class members for all hours worked due to

Defendants illegal time-shaving policies.

       35.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage notices, at the beginning of employment and annually thereafter, pursuant

to the requirements of the NYLL.
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 10 of 18 PageID #: 10




        36.     Defendants knowingly and willfully operated their business with a policy of not

 providing proper wage statements, as required by the NYLL.

        37.     Plaintiff SAMANTHA MCFADDEN retained Lee Litigation Group, PLLC to

 represent Plaintiff, FLSA Collective Plaintiffs and Class members, in this litigation and has agreed

 to pay the firm a reasonable fee for its services.

        38.     In addition to the wage and hour violations, Defendants also discriminated against

 Plaintiff on the basis of her pregnancy.

        39.     In or around June 2019, when Plaintiff was approximately 8 months pregnant, a

 managerial position became available at the Dealership. The position did not require any physical

 labor or exertion that Plaintiff would not be able to perform on her own or with a reasonable

 accommodation for her condition.

        40.     Plaintiff was interested in the position and applied for it, but was told by Defendant

 JOE URSO that the position was not suitable for her because she was pregnant without explaining

 why. JOE URSO added that if Plaintiff was not pregnant, he would have happily given her the

 position.

        41.     Shortly thereafter, in or around June 2019, there was an incident at the Dealership

 wherein a supervisor who was preparing to leave the Dealership attempted to acquire customer

 information from various employees of the Dealership, including Plaintiff. Neither Plaintiff nor

 any of the other employees who were asked supplied the requested information to this supervisor.

 Dealership management later learned about this incident, and terminated Plaintiff’s employment

 on the grounds that she failed to report the supervisor’s actions.

        42.     However, the purported grounds for Plaintiff’s termination were pretextual.

 Plaintiff was one of multiple employees who refused to provide the requested information.
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 11 of 18 PageID #: 11




 However, none of the other employees who were asked for customer information by the supervisor

 reported this request to management, and none of them were terminated. The only difference

 between Plaintiff and the other employees who were not fired is that Plaintiff was pregnant.

                                     FIRST CAUSE OF ACTION
                                    (FLSA against all Defendants)

        43.     Plaintiff repeats each and every previous allegation as if fully set forth herein.

        44.     At all relevant times, Defendants were and continue to be employers engaged in

 interstate commerce and/or the production of goods for commerce within the meaning of the

 FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff and FLSA Collective Plaintiffs are

 covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

        45.     At all relevant times, Defendants employed Plaintiff and FLSA Collective Plaintiffs

 within the meaning of the FLSA.

        46.     At all relevant times, each Corporate Defendant had gross annual revenues in

 excess of $500,000.00.

        47.     At all relevant times, the Defendants engaged in a policy and practice of refusing

 to compensate Plaintiff and FLSA Collective Plaintiffs for all hours that they worked each week

 due to a policy of time-shaving.

        48.     At all relevant times, the Defendants engaged in a policy and practice of refusing

 to compensate Plaintiff and FLSA Collective Plaintiffs their overtime compensation for all hours

 that they worked in excess of forty (40).

        49.     Plaintiff is in possession of certain records concerning the number of hours worked

 by Plaintiff and FLSA Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA

 Collective Plaintiffs. Further records concerning these matters should be in the possession and

 custody of the Defendants. Plaintiff intends to obtain all records by appropriate discovery
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 12 of 18 PageID #: 12




 proceedings to be taken promptly in this case and, if necessary, will then seek leave of Court to

 amend this Complaint to set forth the precise amount due.

        50.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

 Plaintiffs of their rights under the FLSA.

        51.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

 Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant

 to the FLSA.

        52.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and FLSA

 Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid wages

 due to time-shaving, unpaid overtime, and an equal amount as liquidated damages.

        53.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their reasonable

 attorneys’ fees and costs pursuant to 29 U.S.C. §216(b

                                 SECOND CAUSE OF ACTION
                                  (NYLL against all Defendants)

        54.     Plaintiff repeats each and every previous allegation as if fully set forth herein.

        55.     At all relevant times Plaintiff and the other Class members were employees of

 Defendants within the meaning of the NYLL, and were persons covered by and intended to benefit

 from the provisions of the NYLL.

        56.     At all relevant times Corporate Defendant SMITHTOWN NISISAN INC. was an

 employer within the meaning of the NYLL

        57.     At all relevant times SMITHTOWN NISISAN INC. and the Individual Defendants

 were joint employers of Plaintiff.

        58.     As alleged herein, Plaintiff and the other Class members regularly worked hours

 (including overtime hours) for Defendants for which they were not properly paid due to
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 13 of 18 PageID #: 13




 Defendants policy of time-shaving, in violation of the NYLL.

         59.    As alleged herein, Plaintiff and other Class members regularly worked in excess of

 forty (40) hours per week for Defendants, but did not receive the overtime wages to which they

 were entitled to under the NYLL.

         60.    Defendants also failed to provide Plaintiff and the other Class members with

 accurate wage statements and wage and hour notices, as required under the NYLL.

         61.    Defendants knew of and/or showed a willful disregard for the provisions of the

 NYLL as evidenced by their failure to compensate Plaintiff for all of the hours she worked,

 including overtime hours, when Defendants knew or should have known such was due, and their

 failure to provide Plaintiff with an accurate wage statement.

         62.    As a direct and proximate result of Defendants’ willful disregard of the NYLL,

 Plaintiff suffered damages in the form of unpaid wages due to time-shaving and unpaid overtime

 wages. Plaintiff seeks judgment in an amount to be determined at trial for these damages as well

 as an award of liquidated damages, interest, attorney’s fees, and costs, as provided for under the

 NYLL.

                              THIRD CAUSE OF ACTION
                        (NYHRL Discrimination against all Defendants)

         63.    Plaintiff repeats each and every previous allegation as if fully set forth herein.

         64.    At all relevant times, Plaintiff was an employee within the meaning of the NYHRL.

         65.    At all relevant times, Smithtown Nissan was and continues to be an employer

 within the meaning of the NYHRL.

         66.    At all relevant times, Smithtown Nissan had at least four persons in its employ, and

 therefore Defendant and its agents and employees were and are required to comply with the

 NYHRL.
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 14 of 18 PageID #: 14




         67.     Section 292(26) of the NYHRL defines “familial status” to include any person who

 is pregnant.

         68.     Section 296(1)(a) of the NYHRL prohibits employers from discriminating against

 an employee because of familial status “in terms, conditions or privileges of employment.”

         69.     Section 296(6) of the NYHRL provides that it is “an unlawful discriminatory

 practice for any person to aid, abet, incite, compel, or coerce the doing of any of the acts forbidden

 under this chapter, or to attempt to do so.”

         70.     As alleged herein, Defendants discriminated against Plaintiff with respect to the

 terms, conditions, and privileges of her employment by denying her a promotion to which she

 otherwise would have been entitled because of her pregnant condition, and by terminating her

 employment on a discriminatory basis becaue of her pregnant condition, in violation of Section

 296(1)(a) of the NYHRL.

         71.     Defendant JOE URSO’s actions in failing to promote and thereafter terminating

 Plaintiff were in violation of Section 296(6) of the NYHRL.

         72.     The Individual Defendants had control over the terms and conditions of Plaintiff’s

 employment and as such aided, abetted, incited, compelled, and/or coerced the discrimination

 described herein in violation of Section 296(6) of the NYHRL.

         73.     The discrimination described herein occurred with malice and reckless disregard of

 Plaintiff’s rights.

         74.     As a direct and proximate result of said discrimination, Plaintiff suffered and

 continues to suffer actual damages in forms including specifically but without limitation loss of

 past and future earnings, mental anguish, and pain and suffering. Plaintiff seeks judgment in an

 amount to be determined at trial for these damages as well as an award of interest, attorney’s fees,
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 15 of 18 PageID #: 15




 and costs, as provided for under NYHRL.

                              FOURTH CAUSE OF ACTION
                        (NYCHRL Discrimination against all Defendants)

        75.     Plaintiff repeats each and every previous allegation as if fully set forth herein.

        76.     At all relevant times, Plaintiff was an employee within the meaning of the

 NYCHRL.

        77.     At all relevant times, the Corporate Defendants as a joint enterprise had at least four

 persons in their employ, and therefore the Corporate Defendants and their agents and employees

 were and are required to comply with the NYCHRL.

        78.     The NYCHRL has found pregnancy discrimination to be discrimination based on

 gender. See Wilcox v. Cornell Univ., 986 F. Supp. 2d 281, 285 (S.D.N.Y. 2013) (noting that

 “[u]nder Title VII, the NYSHRL, and the NYCHRL, discrimination on the basis of a woman’s

 pregnancy – including because of any related medical conditions – constitutes discrimination on

 the basis of sex.”)

        79.     Section 8-107(1)(a)(3) of the NYCHRL prohibits employers from discriminating

 against an employee because of gender “in terms, conditions or privileges of employment.”

        80.     Section 8-107(6) of the NYCHRL provides that it is “an unlawful discriminatory

 practice for any person to aid, abet, incite, compel, or coerce the doing of any of the acts forbidden

 under this chapter, or to attempt to do so.”

        81.     Section 8-107(7) of the NYCHRL provides that it is an unlawful discriminatory

 practice “to retaliate or discriminate in any manner against any person because such person has []

 opposed any practice forbidden under this chapter.”

        82.     As alleged herein, Defendants violated the NYCHRL by discriminating Plaintiff

 with respect to the terms, conditions, and privileges of her employment by denying her a promotion
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 16 of 18 PageID #: 16




 to which she otherwise would have been entitled because of her pregnant condition, and by

 terminating her employment on a discriminatory basis becaue of her pregnant condition.

         83.     The Defendants were on notice of the discriminatory conduct and took no action to

 resolve it. Specifically, Plaintiff requested the promotion from Defendant JOE URSO and was

 denied and then Defendants later fired Plaintiff, and Plaintiff alone, becaue of her pregnant

 condition under pretextual reasons.

         84.     The Corporate Defendants’ termination of Plaintiff, and Plaintiff alone, after she

 failed to report the supervisor’s actions constituted a retaliatory termination in violation of Section

 8-107(7) of the NYCHRL. Plaintiff was one of multiple employees who refused to provide the

 requested infomration and also failed to report this incident to management. However, none of the

 other employees were terminated and the only difference between Plaintiff and the other

 employees was that Plaintiff was pregnant

         85.     The discrimination described herein occurred with malice and reckless disregard of

 Plaintiff’s rights.

         86.     As a direct and proximate result of said discrimination, Plaintiff suffered and

 continues to suffer actual damages in forms including specifically but without limitation loss of

 past and future earnings, mental anguish, and pain and suffering. Plaintiff seeks judgment in an

 amount to be determined at trial for these damages as well as an award of punitive damages,

 interest, attorney’s fees, and costs, as provided for under the NYCHRL.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court assume jurisdiction herein and

 thereafter grant the following relief:

         a. A declaratory judgment that the practices complained of herein are unlawful under the
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 17 of 18 PageID #: 17




          FLSA, the NYLL, the NYSHRL, and the NYCHRL;

       b. An injunction against Defendants and their officers, agents, successors, employees,

          representatives and any and all persons acting in concert with them as provided by law,

          from engaging in each of the unlawful practices, policies and patterns set forth herein;

       c. An award of unpaid overtime compensation due under the FLSA and the NYLL;

       d. An award of unpaid compensation due under the FLSA and NYLL due to Defendants’

          policy of time-shaving;

       e. An award of statutory penalties as a result of Defendants’ failure to comply the NYLL

          wage notice and wage statement requirements;

       f. An award of liquidated and/or punitive damages as a result of Defendants’ willful

          failure to pay overtime compensation and compensation for all hours of work, pursuant

          to 29 U.S.C. § 216;

       g. An award of liquidated and/or punitive damages as a result of Defendants’ willful

          failure to pay overtime compensation, and compensation for all hours of work, pursuant

          to the New York Labor Law;

       h. An award of back pay and compensatory damages due under the NYSHRL and the

          NYCHRL;

       i. An award of punitive damages due under the the NYSHRL and the NYCHRL;

       j. An award of pre-judgment and post-judgment interest, costs and expenses of this action

          together with reasonable attorneys’ and expert fees and statutory penalties;

       k. Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;

       l. Designation of this action as a class action pursuant to F.R.C.P. 23;

       m. Designation of Plaintiff as Representative of Class; and
Case 2:20-cv-04661-JMA-AKT Document 1 Filed 09/30/20 Page 18 of 18 PageID #: 18




         n. Such other and further relief as this Court deems just and proper.

                                           JURY DEMAND

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

 jury on all issues so triable as of right by jury


 Dated: September 30, 2020
        New York, New York

                                                       LEE LITIGATION GROUP, PLLC

                                                 By:        /s/ C.K. Lee          .
                                                       C.K. Lee (CL 4086)
                                                       Anne Seelig (AS 3976)
                                                       148 West 24th Street, 8th Floor
                                                       New York, NY 10011
                                                       (212) 465-1180
                                                       Attorneys for Plaintiff, FLSA Collective
                                                       Plaintiffs and the Class
